DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is recites the limitation “wherein the additive elements include only Mg, Nb, and Mn in line 3. This limitation is indefinite because it is unclear how it further limits the additive elements M as claimed in lines 6-11 of claim 1. Specifically, it is unclear whether the limitation of claim 10 requires that M include each of Mg, Nb, or Mn, or if this limitation includes M consisting of Mg and Nb or Mg and Mn. For examination purposes, this limitation of claim 10 will be interpreted as “wherein the tetravalent or higher valent element consists of Nb and Mn, or consists of Nb, or consists of Mn”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimokita et al. (US 2013/0277604 A1, cited on IDS of 02/20/2020), and further in view of Igawa et al. (JP H10241691 A, citations refer to enclosed machine translation).
Regarding claim 1, Shimokita teaches a positive electrode active material for nonaqueous electrolyte secondary batteries (“A positive electrode composition for nonaqueous electrolyte secondary battery”, Abstract), comprising: 
a composite oxide containing Li, Ni, Co, Al, W and additive elements M (“a lithium transition metal complex oxide represented by a general formula LiaNi1-x-yCoxM1yWzM2wO2, where 1.0≤a≤1.5, 0≤x≤0.5, 0≤y≤0.5, 0.002≤z≤0.03, 0≤w≤0.02, 0≤x+y≤0.7, M1 represents at least one selected from the group consisting of Mn and Al, and M2 represents at least one selected from the group consisting of Zr, Ti, Mg, Ta, Nb and Mo”, Abstract, when Al is selected as M1, and where M2 represents the additive elements; Example 11 contains Al selected as M1), 
a proportion of Ni in the composite oxide being at least 80 mol% relative to the total number of moles of the metal elements except Li (“LiaNi1-x-yCoxM1yWzM2wO2, where 1.0≤a≤1.5, 0≤x≤0.5, 0≤y≤0.5, 0.002≤z≤0.03, 0≤w≤0.02, 0≤x+y≤0.7”, Abstract, such that a proportion of Ni is at least 80 mol % when x+y≤0.2; Example 11 includes lithium at a proportion of 81.5 mol% relative to the total number of moles of the metal elements except Li, which falls within the claimed range of at least 80 mol %), 
the additive elements M including Mg as a sole element selected from the group consisting of an alkaline earth metal element and an alkali metal element except Li, and the additive elements M further includes a tetravalent or higher valent element, wherein the tetravalent or higher valent element is selected from at least one of Mn, Ti, Si, Nb, and Zr (“M2 represents at least one selected from the group consisting of Zr, Ti, Mg, Ta, Nb and Mo”, Abstract, [0043], such that it would have been obvious to select Mg along with one of Zr, Ti, and Nb, since these dopants would be reasonably expected to yield a composite oxide with the advantages taught by Shimokita; Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.)),
and the average valence of the additive elements M being not less than 3.6 and not more than 5 (since Mg is divalent, Zr and Ti are tetravalent, and Nb is pentavalent, the average valence of these additive elements has an upper bound of 5, which meets the claimed limitation of not more than 5). 
	Shimokita is silent as to a minimum average valence of the additive elements M2.
Igawa teaches a positive electrode active material for a nonaqueous electrolyte secondary battery including a composite oxide containing Li and Ni or Co (“To increase capacity, extend life time, and enhance rate characteristic, high temperature characteristic, and safety of a secondary battery positive electrode material by causing Li, O, Mg to be essential elements as the elements constituting positive electrode active material, and causing Mg to exist at a Li position in a layer-like or zigzag layer-like LiMeO2 structure. SOLUTION: Me is one kind from among Mn, Co, Ni, Fe”, Abstract, p. 1; “Among secondary batteries, lithium secondary batteries using a non-aqueous electrolyte are particularly attracting attention because of their high voltage, light weight, and high energy density”, [0005], p. 2). Specifically, Igawa teaches that Mg is an essential element (see Abstract, p. 1), and that too much Mg results in low capacity (“The value of V representing the amount of Mg does not fluctuate… When the value of v is less than 0.001, the effect of Mg is not sufficiently exerted, the cycleability in deep charge and deep discharge is poor, and the capacity is undesirably reduced. On the other hand, when the value of v exceeds 0.02, a single phase cannot be obtained, and a phase having a low capacity appears”, p. 6). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the composite oxide of Shimokita by limiting the amount of Mg added such that the average valency of the additive elements M2 remains above 3.6 (since Zr, Ti, and Nb have valencies of 4 or 5, achieving an average valency less than 4 depends on the addition and amount of Mg). As taught by Igawa, the inclusion of Mg, while important, must be limited so that Mg does not negatively impact battery capacity. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 9, modified Igawa teaches the positive electrode active material for nonaqueous electrolyte secondary batteries according to Claim 1, wherein the composite oxide is represented by the following general formula: 
LixNiyCozAlvWαMβO2-γ 		(1)
wherein M represents the additive elements M (“LiaNi1-x-yCoxM1yWzM2wO2, where 1.0≤a≤1.5, 0≤x≤0.5, 0≤y≤0.5, 0.002≤z≤0.03, 0≤w≤0.02, 0≤x+y≤0.7”, Abstract, [0043] of Shimokita, where Al is selected M1 and Mg and one of Zr, Ti and Nb are selected as M2), 
and wherein:
the subscript x for Li satisfies 1.0≤x≤1.5, which overlaps the claimed range of 0.93<x< 1.2 (Example 11 in Table 1 of Shimokita shows Li1.1, within the claimed range), 
the subscript y for Ni satisfies 0.3≤y≤1.0, which substantially overlaps the claimed range of 0.80≤y<1 (Example 11 in Table 1 of Shimokita shows Ni0.815, within the claimed range)
the subscript z for Co satisfies 0<z<0.5, which substantially overlaps the claimed range of 0<z<0.2 (Example 11 in Table 1 of Shimokita shows Co0.155, within the claimed range)
the subscript v for Al, which is M1 in Shimokita, satisfies 0≤v≤0.5, which substantially overlaps the claimed range of 0<v≤0.1 (Example 11 in Table 1 of Shimokita shows Al0.030, within the claimed range), 
the subscript α for W satisfies 0.002≤α≤0.03, which overlaps the claimed range of 0<α≤0.01 (Example 11 in Table 1 of Shimokita shows W0.004, within the claimed range), 
the subscript β for additive elements M, which is M2 in Shimokita, satisfies 0≤β≤0.02, which substantially overlaps the claimed range of 0.001≤β≤0.02 (Example 11 in Table 1 of Shimokita shows Zr0.005, within the claimed range), 
the subscript “2 – γ” for O equals 2, or γ = 0, which falls within the claimed range of 0≤γ<0.05.
Regarding claim 10, modified Shimokita teaches the positive electrode active material for nonaqueous electrolyte secondary batteries according to Claim 1, wherein the tetravalent or higher valent element consists of Nb and Mn, or consists of Nb, or consists of Mn (“M1 represents at least one selected from the group consisting of Mn and Al, and M2 represents at least one selected from the group consisting of Zr, Ti, Mg, Ta, Nb and Mo”, Abstract, [0043], such that it would have been obvious to select Mg and Nb for M2, since these dopants would be reasonably expected to yield a composite oxide with the advantages taught by Shimokita; Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.); additionally, selecting both Al and Mn as M1 would result in a compound with Mn as a tetravalent additive element, and this could be done along with or instead of selecting Nb for one of the elements of M1).

Response to Arguments
Applicant’s arguments, see p. 4-7, filed 13 June 2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728              

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728